Citation Nr: 0637207	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

In September 2006 signed correspondence, the veteran withdrew 
his appeal from the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to an 
increased evaluation for diabetes mellitus, currently 
evaluated as 20 percent disabling, have been met.  38 
U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In correspondence dated in September 2006, the veteran, in 
writing, withdrew his appeal to the Board concerning the 
issue of entitlement to an increased evaluation for diabetes 
mellitus.  The correspondence was received at the Board in 
September 2006.

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of entitlement to an increased evaluation for diabetes 
mellitus.  Accordingly, it is therefore dismissed.

ORDER

The issue on appeal of entitlement to an increased evaluation 
for diabetes mellitus is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


